 


109 HR 684 IH: To amend title 28, United States Code, to provide an additional bankruptcy judge for the eastern district of California, and for other purposes.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 684 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Thomas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to provide an additional bankruptcy judge for the eastern district of California, and for other purposes. 
 
 
1.Additional bankruptcy judgeThe table contained in section 152(a)(2) of title 28, United States Code, is amended in the item relating to the eastern district of California, by striking 6 and inserting 7. 
2.Sense of CongressIt is the sense of Congress that bankruptcy judges should conduct bankruptcy proceedings on a daily basis in Bakersfield, California. 
 
